
	

113 HR 5489 IH: Employ Young Americans Now Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5489
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Conyers (for himself, Ms. Kaptur, Ms. Wilson of Florida, Ms. Norton, Mr. Cummings, Mr. Lewis, Mr. Rangel, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide for youth jobs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Employ Young Americans Now Act.
		2.Establishment of Employ Young Americans Fund
			(a)EstablishmentThere is established in the Treasury of the United States an account that shall be known as the
			 Employ Young Americans Fund (referred to in this Act as the Fund).
			(b)Deposits into the FundOut of any amounts in the Treasury not otherwise appropriated, there is appropriated $5,500,000,000
			 for fiscal year 2015, which shall be paid to the Fund, to be used by the
			 Secretary of Labor to carry out this Act.
			(c)Availability of fundsOf the amounts available to the Fund under subsection (b), the Secretary of Labor shall—
				(1)allot $4,000,000,000 in accordance with section 3 to provide summer and year-round employment
			 opportunities to low-income youth; and
				(2)award $1,500,000,000 in allotments and competitive grants in accordance with section 4 to local
			 entities to carry out work-based training and other work-related and
			 educational strategies and activities of demonstrated effectiveness to
			 unemployed, low-income young adults and low-income youth to provide the
			 skills and assistance needed to obtain employment.
				(d)Period of availabilityThe amounts appropriated under this Act shall be available for obligation by the Secretary of
			 Labor, and shall be available for expenditure by grantees (including
			 subgrantees), until expended.
			3.Summer employment and year-round employment opportunities for low-income youth
			(a)In generalFrom the funds available under section 2(c)(1), the Secretary of Labor shall make an allotment
			 under subsection (c) to each State that has a modification to a State plan
			 approved under section 112 of the Workforce Investment Act of 1998 (29
			 U.S.C. 2822) (referred to in this section as a State plan modification) (or other State request for funds specified in guidance under subsection (b)) approved under
			 subsection (d) and recipient under section 166(c) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2911(c)) (referred to in this section as
			 a Native American grantee) that meets the requirements of this section, for the purpose of providing summer employment and
			 year-round employment opportunities to low-income youth.
			(b)Guidance and application of requirements
				(1)GuidanceNot later than 20 days after the date of enactment of this Act, the Secretary of Labor shall issue
			 guidance regarding the implementation of this section.
				(2)ProceduresSuch guidance shall, consistent with this section, include procedures for—
					(A)the submission and approval of State plan modifications, for such other forms of requests for funds
			 by the State as may be identified in such guidance, for modifications to
			 local plans approved under section 118 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2833) (referred to individually in this section as a local plan modification), or for such other forms of requests for funds by local areas as may be identified in such
			 guidance, that promote the expeditious and effective implementation of the
			 activities authorized under this section; and
					(B)the allotment and allocation of funds, including reallotment and reallocation of such funds, that
			 promote such implementation.
					(3)RequirementsExcept as otherwise provided in the guidance described in paragraph (1) and in this section and
			 other provisions of this Act, the funds provided for activities under this
			 section shall be administered in accordance with the provisions of
			 subtitles B and E of title I of the Workforce Investment Act of 1998 (29
			 U.S.C. 2811 et seq., 2911 et seq.) relating to youth activities.
				(c)State allotments
				(1)In generalUsing the funds described in subsection (a), the Secretary of Labor shall allot to each State the
			 total of the amounts assigned to the State under subparagraphs (A) and (B)
			 of paragraph (2).
				(2)Assignments to States
					(A)Minimum amountsUsing funds described in subsection (a), the Secretary of Labor shall assign to each State an
			 amount equal to ½ of 1 percent of such funds.
					(B)Formula amountsThe Secretary of Labor shall assign the remainder of the funds described in subsection (a) among
			 the States by assigning—
						(i)331/3 percent on the basis of the relative number of individuals in the civilian labor force who are not
			 younger than 16 but younger than 25 in each State, compared to the total
			 number of individuals in the civilian labor force who are not younger than
			 16 but younger than 25 in all States;
						(ii)331/3 percent on the basis of the relative number of unemployed individuals in each State, compared to
			 the total number of unemployed individuals in all States; and
						(iii)331/3 on the basis of the relative number of disadvantaged young adults and youth in each State,
			 compared to the total number of disadvantaged young adults and youth in
			 all States.
						(3)ReallotmentIf the Governor of a State does not submit a State plan modification or other State request for
			 funds specified in guidance under subsection (b) by the date specified in
			 subsection (d)(2)(A), or a State does not receive approval of such State
			 plan modification or request, the amount the State would have been
			 eligible to receive pursuant to paragraph (2) shall be transferred within
			 the Fund and added to the amounts available for competitive grants under
			 sections 2(c)(2) and 4(b)(2).
				(4)DefinitionsFor purposes of paragraph (2), the term disadvantaged young adult or youth means an individual who is not younger than 16 but is younger than 25 who received an income, or
			 is a member of a family that received a total family income, that, in
			 relation to family size, does not exceed the higher of—
					(A)the poverty line; or
					(B)70 percent of the lower living standard income level.
					(d)State plan modification
				(1)In generalFor a State to be eligible to receive an allotment of funds under subsection (c), the Governor of
			 the State shall submit to the Secretary of Labor a State plan
			 modification, or other State request for funds specified in guidance under
			 subsection (b), in such form and containing such information as the
			 Secretary may require. At a minimum, such State plan modification or
			 request shall include—
					(A)a description of the strategies and activities to be carried out to provide summer employment
			 opportunities and year-round employment opportunities, including linkages
			 to training and educational activities, consistent with subsection (f);
					(B)a description of the requirements the State will apply relating to the eligibility of low-income
			 youth, consistent with section 2(4), for summer employment opportunities
			 and year-round employment opportunities, which requirements may include
			 criteria to target assistance to particular categories of such low-income
			 youth, such as youth with disabilities, consistent with subsection (f);
					(C)a description of the performance outcomes to be achieved by the State through the activities
			 carried out under this section and the processes the State will use to
			 track performance, consistent with guidance provided by the Secretary of
			 Labor regarding such outcomes and processes and with section 5(b);
					(D)a description of the timelines for implementation of the strategies and activities described in
			 subparagraph (A), and the number of low-income youth expected to be placed
			 in summer employment opportunities, and year-round employment
			 opportunities, respectively, by quarter;
					(E)assurances that the State will report such information, relating to fiscal, performance, and other
			 matters, as the Secretary may require and as the Secretary determines is
			 necessary to effectively monitor the activities carried out under this
			 section;
					(F)assurances that the State will ensure compliance with the requirements, restrictions, labor
			 standards, and other provisions described in section 5(a); and
					(G)if a local board and chief elected official in the State will provide employment opportunities with
			 the link to training and educational activities described in subsection
			 (f)(2)(B), a description of how the training and educational activities
			 will lead to the industry-recognized credential involved.
					(2)Submission and approval of State plan modification or request
					(A)SubmissionThe Governor shall submit the State plan modification or other State request for funds specified in
			 guidance under subsection (b) to the Secretary of Labor not later than 30
			 days after the issuance of such guidance.
					(B)ProcessOn the date on which the Governor submits a State plan modification or request under this section,
			 the Secretary shall—
						(i)make available copies of a proposed State plan modification or request to the public through
			 electronic and other means, such as public hearings and local news media;
						(ii)allow members of the public, including representatives of business, representatives of labor
			 organizations, and representatives of education to submit to the Secretary
			 comments on the State plan modification or request, not later than the end
			 of the 90-day period beginning on the date on which the proposed state
			 plan modification or request is made available; and
						(iii)include with the State plan modification or request submitted to the Governor under this section
			 any such comments that represent disagreement with the plan.
						(C)ApprovalThe Secretary of Labor shall approve the State plan modification or request submitted under
			 subparagraph (A) within 90 days after submission, unless the Secretary
			 determines that the plan or request is inconsistent with the requirements
			 of this section. If the Secretary has not made a determination within that
			 90-day period, the plan or request shall be considered to be approved. If
			 the plan or request is disapproved, the Secretary may provide a reasonable
			 period of time in which the plan or request may be amended and resubmitted
			 for approval. If the plan or request is approved, the Secretary shall
			 allot funds to the State under subsection (c) within 30 days after such
			 approval.
					(3)Modifications to State plan or requestThe Governor may submit further modifications to a State plan modification or other State request
			 for funds specified under subsection (b), consistent with the requirements
			 of this section.
				(e)Within-State allocation and administration
				(1)In generalOf the funds allotted to the State under subsection (c), the Governor—
					(A)may reserve not more than 5 percent of the funds for administration and technical assistance; and
					(B)shall allocate the remainder of the funds among local areas within the State in accordance with
			 clauses (i), (ii), and (iii) of subsection (c)(2)(B), except that for
			 purposes of such allocation references to a State in subsection (c)(2)(B)
			 shall be deemed to be references to a local area and references to all
			 States shall be deemed to be references to all local areas in the State
			 involved.
					(2)Local plan
					(A)SubmissionIn order to receive an allocation under paragraph (1)(B), the local board, in partnership with the
			 chief elected official for the local area involved, shall submit to the
			 Governor a local plan modification, or such other request for funds by
			 local areas as may be specified in guidance under subsection (b), not
			 later than 30 days after the submission by the State of the State plan
			 modification or other State request for funds specified in guidance under
			 subsection (b), describing the strategies and activities to be carried out
			 under this section.
					(B)ApprovalThe Governor shall approve the local plan modification or other local request for funds submitted
			 under subparagraph (A) within 30 days after submission, unless the
			 Governor determines that the plan or request is inconsistent with
			 requirements of this section. If the Governor has not made a determination
			 within that 30-day period, the plan shall be considered to be approved. If
			 the plan or request is disapproved, the Governor may provide a reasonable
			 period of time in which the plan or request may be amended and resubmitted
			 for approval. If the plan or request is approved, the Governor shall
			 allocate funds to the local area within 30 days after such approval.
					(3)ReallocationIf a local board and chief elected official do not submit a local plan modification (or other local
			 request for funds specified in guidance under subsection (b)) by the date
			 specified in paragraph (2), or the Governor disapproves a local plan, the
			 amount the local area would have been eligible to receive pursuant to the
			 formula under paragraph (1)(B) shall be allocated to local areas that
			 receive approval of their local plan modifications or local requests for
			 funds under paragraph (2). Each such local area shall receive a share of
			 the total amount available for reallocation under this paragraph, in
			 accordance with the area's share of the total amount allocated under
			 paragraph (1)(B) to such local areas.
				(f)Use of funds
				(1)In generalThe funds made available under this section shall be used—
					(A)to provide summer employment opportunities for low-income youth, with direct linkages to academic
			 and occupational learning, and may be used to provide supportive services,
			 such as transportation or child care, that is necessary to enable the
			 participation of such youth in the opportunities; and
					(B)to provide year-round employment opportunities, which may be combined with other activities
			 authorized under section 129 of the Workforce Investment Act of 1998 (29
			 U.S.C. 2854), to low-income youth.
					(2)Program prioritiesIn administering the funds under this section, the local board and chief elected official shall
			 give priority to—
					(A)identifying employment opportunities that are—
						(i)in emerging or in-demand occupations in the local area; or
						(ii)in the public or nonprofit sector and meet community needs; and
						(B)linking participants in year-round employment opportunities to training and educational activities
			 that will provide such participants an industry-recognized certificate or
			 credential (referred to in this Act as an industry-recognized credential).
					(3)AdministrationNot more than 5 percent of the funds allocated to a local area under this section may be used for
			 the costs of administration of this section.
				(4)Performance accountabilityFor activities funded under this section, in lieu of meeting the requirements described in section
			 136 of the Workforce Investment Act of 1998 (29 U.S.C. 2871), States and
			 local areas shall provide such reports as the Secretary of Labor may
			 require regarding the performance outcomes described in section 5(b)(5).
				4.Work-based employment strategies and activities of demonstrated effectiveness
			(a)In generalFrom the funds available under section 2(c)(2), the Secretary of Labor shall make allotments to
			 States, and award grants to eligible entities, under subsection (b) to
			 carry out work-based strategies and activities of demonstrated
			 effectiveness.
			(b)Allotments and grants
				(1)Allotments to States for grants
					(A)AllotmentsUsing funds described in subsection (a), the Secretary of Labor shall allot to each State an amount
			 equal to ½ of 1 percent of such funds.
					(B)Grants to eligible entitiesThe State shall use the funds to award grants, on a competitive basis, to eligible entities in the
			 State.
					(2)Direct grants to eligible entitiesUsing the funds described in subsection (a) that are not allotted under paragraph (1), the
			 Secretary of Labor shall award grants on a competitive basis to eligible
			 entities.
				(c)Eligible entityTo be eligible to receive a grant under this section, an entity—
				(1)shall include—
					(A)a partnership involving a chief elected official and the local board for the local area involved
			 (which may include a partnership with such elected officials and boards
			 and State elected officials and State boards (as defined in section 101 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801)) in the region and
			 in the State); or
					(B)an entity eligible to apply for a grant, contract, or agreement under section 166 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2911); and
					(2)may include, in combination with a partnership or entity described in paragraph (1)—
					(A)employers or employer associations;
					(B)adult education providers or postsecondary educational institutions, including community colleges;
					(C)community-based organizations;
					(D)joint labor-management committees;
					(E)work-related intermediaries;
					(F)training sponsored by a labor organization or employment upgrade programs; or
					(G)other appropriate organizations.
					(d)ApplicationTo be eligible to receive a grant under this section, an entity shall submit to the Secretary of
			 Labor (or to the State, if applying for a grant under subsection
			 (b)(1)(B)) an application at such time, in such manner, and containing
			 such information as the Secretary may require. At a minimum, the
			 application shall—
				(1)describe the strategies and activities of demonstrated effectiveness that the eligible entity will
			 carry out to provide unemployed, low-income young adults and low-income
			 youth with skills that will lead to employment upon completion of
			 participation in such activities;
				(2)describe the requirements that will apply relating to the eligibility of unemployed, low-income
			 young adults and low-income youth, consistent with section 2, for
			 activities carried out under this section, which requirements may include
			 criteria to target assistance to particular categories of such adults and
			 youth, such as individuals with disabilities or individuals who have
			 exhausted all rights to unemployment compensation;
				(3)describe how the strategies and activities will address the needs of the target populations
			 identified in paragraph (2) and the needs of employers in the local area;
				(4)describe the expected outcomes to be achieved by implementing the strategies and activities;
				(5)provide evidence that the funds provided through the grant will be expended expeditiously and
			 efficiently to implement the strategies and activities;
				(6)describe how the strategies and activities will be coordinated with other Federal, State and local
			 programs providing employment, education and supportive activities;
				(7)provide evidence of employer commitment to participate in the activities funded under this section,
			 including identification of anticipated occupational and skill needs;
				(8)provide assurances that the eligible entity will report such information relating to fiscal,
			 performance, and other matters, as the Secretary of Labor may require and
			 as the Secretary determines is necessary to effectively monitor the
			 activities carried out under this section;
				(9)provide assurances that the eligible entity will ensure compliance with the requirements,
			 restrictions, labor standards, and other provisions described in section
			 5(a); and
				(10)if the entity will provide activities described in subsection (f)(4), a description of how the
			 activities will lead to the industry-recognized credentials involved.
				(e)Priority in awardsIn awarding grants under this section, the Secretary of Labor (or a State, under subsection
			 (b)(1)(B)) shall give priority to applications submitted by eligible
			 entities from areas of high poverty and high unemployment, as defined by
			 the Secretary, such as Public Use Microdata Areas designated by the Bureau
			 of the Census.
			(f)Use of fundsAn entity that receives a grant under this section shall use the funds made available through the
			 grant to support work-based strategies and activities of demonstrated
			 effectiveness that are designed to provide unemployed, low-income young
			 adults and low-income youth with skills that will lead to employment as
			 part of or upon completion of participation in such activities. Such
			 strategies and activities may include—
				(1)on-the-job training, registered apprenticeship programs, or other programs that combine work with
			 skills development;
				(2)sector-based training programs that have been designed to meet the specific requirements of an
			 employer or group of employers in that sector and for which employers are
			 committed to hiring individuals upon successful completion of the
			 training;
				(3)training that supports an industry sector or an employer-based or labor-management committee
			 industry partnership and that includes a significant work-experience
			 component;
				(4)activities that lead to the acquisition of industry-recognized credentials in a field identified by
			 the State or local area as a growth sector or in-demand industry in which
			 there are likely to be significant job opportunities in the short-term;
				(5)activities that provide connections to immediate work opportunities, including subsidized
			 employment opportunities, or summer employment opportunities for youth,
			 that include concurrent skills training and other supports;
				(6)activities offered through career academies that provide students with the academic preparation and
			 training, such as paid internships and concurrent enrollment in community
			 colleges or other postsecondary institutions, needed to pursue a career
			 pathway that leads to postsecondary credentials and in-demand jobs; and
				(7)adult basic education and integrated basic education and training for low-skilled individuals who
			 are not younger than 16 but are younger than 25, hosted at community
			 colleges or at other sites, to prepare individuals for jobs that are in
			 demand in a local area.
				(g)Coordination of Federal administrationThe Secretary of Labor shall administer this section in coordination with the Secretary of
			 Education, the Secretary of Health and Human Services, and other
			 appropriate agency heads, to ensure the effective implementation of this
			 section.
			5.General requirements
			(a)Labor standards and protectionsActivities provided with funds made available under this Act shall be subject to the requirements
			 and restrictions, including the labor standards, described in section 181
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2931) and the
			 nondiscrimination provisions of section 188 of such Act (29 U.S.C. 2938),
			 in addition to other applicable Federal laws.
			(b)ReportingThe Secretary of Labor may require the reporting of information relating to fiscal, performance and
			 other matters that the Secretary determines is necessary to effectively
			 monitor the activities carried out with funds provided under this Act. At
			 a minimum, recipients of grants (including recipients of subgrants) under
			 this Act shall provide information relating to—
				(1)the number of individuals participating in activities with funds provided under this Act and the
			 number of such individuals who have completed such participation;
				(2)the expenditures of funds provided under this Act;
				(3)the number of jobs created pursuant to the activities carried out under this Act;
				(4)the demographic characteristics of individuals participating in activities under this Act; and
				(5)the performance outcomes for individuals participating in activities under this Act, including—
					(A)for low-income youth participating in summer employment activities under sections 3 and 4,
			 performance on indicators consisting of—
						(i)work readiness skill attainment using an employer validated checklist; and
						(ii)placement in or return to secondary or postsecondary education or training, or entry into
			 unsubsidized employment;
						(B)for low-income youth participating in year-round employment activities under section 3 or in
			 activities under section 4, performance on indicators consisting of—
						(i)placement in or return to postsecondary education;
						(ii)attainment of a secondary school diploma or its recognized equivalent;
						(iii)attainment of an industry-recognized credential; and
						(iv)entry into, retention in, and earnings in, unsubsidized employment; and
						(C)for unemployed, low-income young adults participating in activities under section 4, performance on
			 indicators consisting of—
						(i)entry into, retention in, and earnings in, unsubsidized employment; and
						(ii)attainment of an industry-recognized credential.
						(c)Activities required To be additionalFunds provided under this Act shall only be used for activities that are in addition to activities
			 that would otherwise be available in the State or local area in the
			 absence of such funds.
			(d)Additional requirementsThe Secretary of Labor may establish such additional requirements as the Secretary determines may
			 be necessary to ensure fiscal integrity, effective monitoring, and the
			 appropriate and prompt implementation of the activities under this Act.
			(e)Report of information and evaluations to Congress and the publicThe Secretary of Labor shall provide to the appropriate committees of Congress and make available
			 to the public the information reported pursuant to subsection (b).
			6.DefinitionsIn this Act:
			(1)Chief elected officialThe term chief elected official means the chief elected executive officer of a unit of local government in a local area or in the
			 case in which such an area includes more than one unit of general
			 government, the individuals designated under an agreement described in
			 section 117(c)(1)(B) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2832(c)(1)(B)).
			(2)Local areaThe term local area means an area designated under section 116 of the Workforce Investment Act of 1998 (29 U.S.C.
			 2831).
			(3)Local boardThe term local board means a board established under section 117 of the Workforce Investment Act of 1998 (29 U.S.C.
			 2832).
			(4)Low-income youthThe term low-income youth means an individual who—
				(A)is not younger than 16 but is younger than 25;
				(B)meets the definition of a low-income individual provided in section 101(25) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801(25)), except that—
					(i)States and local areas, subject to approval in the applicable State plans and local plans, may
			 increase the income level specified in subparagraph (B)(i) of such section
			 to an amount not in excess of 200 percent of the poverty line for purposes
			 of determining eligibility for participation in activities under section
			 3; and
					(ii)eligible entities described in section 4(c), subject to approval in the applicable applications for
			 funds, may make such an increase for purposes of determining eligibility
			 for participation in activities under section 4; and
					(C)is in one or more of the categories specified in section 101(13)(C) of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801(13)(C)).
				(5)Poverty lineThe term poverty line means a poverty line as defined in section 673 of the Community Services Block Grant Act (42
			 U.S.C. 9902), applicable to a family of the size involved.
			(6)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
			(7)StateThe term State means each of the several States of the United States, and the District of Columbia.
			(8)Unemployed, low-income young adultThe term unemployed, low-income young adult means an individual who—
				(A)is not younger than 18 but is younger than 35;
				(B)is without employment and is seeking assistance under this Act to obtain employment; and
				(C)meets the definition of a low-income individual specified in section 101(25) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801(25)), except that eligible entities
			 described in section 4(c), subject to approval in the applicable
			 applications for funds, may increase the income level specified in
			 subparagraph (B)(i) of such section to an amount not in excess of 200
			 percent of the poverty line for purposes of determining eligibility for
			 participation in activities under section 4.
				7.Transition AmendmentsEffective July 1, 2015—
			(1)section 3 is amended—
				(A)in subsection (a)—
					(i)by striking section 112 of the Workforce Investment Act of 1998 (29 U.S.C. 2822) and inserting (before July 1, 2016) section 112 of the Workforce Investment Act of 1998 (29 U.S.C. 2822) and
			 (after June 30, 2016) section 102 or 103 of the Workforce Innovation and
			 Opportunity Act (29 U.S.C. 3112, 3113); and
					(ii)by striking section 166(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2911(c)) and inserting section 166(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221(c));
					(B)in subsection (b)—
					(i)in paragraph (2)(A), by striking section 118 of the Workforce Investment Act of 1998 (29 U.S.C. 2833) and inserting (before July 1, 2016) section 118 of the Workforce Investment Act of 1998 (29 U.S.C. 2833) and
			 (after June 30, 2016) section 108 of the Workforce Innovation and
			 Opportunity Act (29 U.S.C. 3123); and
					(ii)in paragraph (3), by striking subtitles B and E of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq., 2911
			 et seq.) and inserting subtitles A, B, and E of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et
			 seq., 3151 et seq., 3241 et seq.); and
					(C)in subsection (f)—
					(i)by striking section 129 of the Workforce Investment Act of 1998 (29 U.S.C. 2854) and inserting section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164); and
					(ii)by striking section 136 of the Workforce Investment Act of 1998 (29 U.S.C. 2871) and inserting (before July 1, 2016) section 136 of the Workforce Investment Act of 1998 (29 U.S.C. 2871) and
			 (after June 30, 2016) section 116 of the Workforce Innovation and
			 Opportunity Act (29 U.S.C. 3141);
					(2)section 4(c)(1) is amended—
				(A)in subparagraph (A), by striking section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801) and inserting section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); and
				(B)by striking section 166 of the Workforce Investment Act of 1998 (29 U.S.C. 2911) and inserting section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221);
				(3)in section 5(a)—
				(A)by striking section 181 of the Workforce Investment Act of 1998 (29 U.S.C. 2931) and inserting section 181 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3241); and
				(B)by striking section 188 of such Act (29 U.S.C. 2938) and inserting section 188 of such Act (29 U.S.C. 3248); and
				(4)in section 6—
				(A)in paragraph (1), by striking section 117(c)(1)(B) of the Workforce Investment Act of 1998 (29 U.S.C. 2832(c)(1)(B)) and inserting section 107(c)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122(c)(1)(B));
				(B)in paragraph (2), by striking section 116 of the Workforce Investment Act of 1998 (29 U.S.C. 2831) and inserting section 106 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3121);
				(C)in paragraph (3), by striking section 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832) and inserting section 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122);
				(D)in paragraph (4)—
					(i)in subparagraph (B), by striking section 101(25) of the Workforce Investment Act of 1998 (29 U.S.C. 2801(25)) and inserting section 3(36) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(36)); and
					(ii)in subparagraph (C), by striking section 101(13)(C) of the Workforce Investment Act of 1998 (29 U.S.C. 2801(13)(C)) and inserting subparagraph (B)(iii) or (C)(iv) of section 129(a)(1) of the Workforce Innovation and Opportunity
			 Act; and
					(E)in paragraph (8)(C), by striking section 101(25) of the Workforce Investment Act of 1998 (29 U.S.C. 2801(25)) and inserting section 3(36) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(36)).
				
